         Case 1:20-cr-00163-PKC Document 112
                                         111 Filed 06/15/21
                                                   06/14/21 Page 1 of 1

                                                                                    Max Nicholas
51 Madison Avenue                                                               tel 212-213-1715
New York, NY 10010                                                     mnicholas@spearsimes.com
tel 212 213-6996
fax 212 213-0849




                                                      June 14, 2021
                                            Application Granted.
                                            SO ORDERED.
BY ECF
                                            Dated: 6/15/2021
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


                     Re: United States v. Rene Allard, S4 20 Cr. 163 (PKC)

Dear Judge Castel:

       We respectfully write on behalf of defendant Rene Allard to request a temporary
modification of the travel restrictions that are part of his bail conditions. Both the Government
and the Pretrial Services Officer who is supervising Mr. Allard in his district of residence, the
Middle District of Pennsylvania, consent to this request.

      [ Mr. Allard respectfully requests permission to travel from the Middle District of
Pennsylvania to the Eastern District of Pennsylvania on July 1, 2021, and to return on July 3,
2021.] The purpose of this request is to allow Mr. Allard to retrieve a bulk order of food that he
placed from a market in the Eastern District of Pennsylvania, and to attend an auction at which
he may purchase either a pony or a miniature cow for his family. For the avoidance of doubt,
this would be a recreational animal, not an animal that would be entered into any race.

       Thank you for your consideration of this request.


                                                      Respectfully submitted,


                                                      ____/s/____________________
                                                      Max Nicholas
                                                      Attorney for Rene Allard
